Citation Nr: 1521171	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-27 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating for coronary artery disease in excess of 10 percent and an increased rating in excess of 30 percent from May 5, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted an initial noncompensable evaluation.  A subsequent July 2013 rating decision granted an increased initial evaluation of 10 percent.  An August 2014 rating decision granted an increased evaluation of 30 percent, effective May 5, 2014.

This matter was previously remanded by the Board in February 2014 for a new VA examination.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having carefully considered this matter, the Board believes the Veteran's claim must be remanded as the Veteran's most recent VA examination is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Pursuant to the Board's February 2014 Remand, the Veteran was afforded a May 2014 VA examination to determine the current severity of his coronary artery disease.  The Board notes that the examination did result in an increased rating, as granted in the August 2014 rating decision.  However, the Board still finds the examination to be inadequate.  The examiner notes that the most recent diagnostic exercise test, to determine the MET workload used for Diagnostic Code 7005, was performed in July 2010.  The Board finds that such testing is necessary in order to determine the current severity of the Veteran's coronary artery disease and afford the most appropriate disability evaluation.
In addition, the Veteran submitted an August 2014 statement requesting that the Board consider his episodes of dizziness in its determination.  The May 2014 VA examiner does not address the Veteran's dizziness associated with his condition.  The Board finds that the new VA examination should thoroughly address the Veteran's dizziness, and any other potentially associated symptoms.  Further, since the statement was submitted after the May 2014 VA examination, it could suggest a worsening in the Veteran's condition, thus warranting a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.  

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.  

2.  Schedule the Veteran for an examination to determine the current severity of the his coronary artery disease. The claims folder and a copy of this Remand must be made available to the examiner(s) who should indicate on the examination report that the folder was reviewed in conjunction with the examination. 

The examiner should perform all appropriate diagnostic tests, including those necessary for an evaluation under Diagnostic Code 7005.  The examiner should also evaluate and discuss the severity of all complications of coronary artery disease that the Veteran experiences, to include, but not limited to, dizziness.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




